 


109 HRES 696 IH: Expressing the sense of the House of Representatives that there should be established a National Physical Education and Sports Week and a National Physical Education and Sports Month.
U.S. House of Representatives
2006-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 696 
IN THE HOUSE OF REPRESENTATIVES 
 
February 16, 2006 
Mr. Udall of Colorado (for himself and Mr. Wamp) submitted the following resolution; which was referred to the Committee on Government Reform 
 
RESOLUTION 
Expressing the sense of the House of Representatives that there should be established a National Physical Education and Sports Week and a National Physical Education and Sports Month. 

 
Whereas many residents of the United States would improve the quality of their lives through proper exercise and diet; 
Whereas obesity-related diseases cost the United States economy more than $100,000,000,000 every year; 
Whereas physical activity reduces risk, at all ages, of heart disease, high blood pressure, and diabetes; 
Whereas almost half of individuals aged 12 through 21, and more than a third of high school students, do not participate in vigorous physical activity on a regular basis; 
Whereas physical activity is necessary to support normal growth in children and is essential to the continuing health and well-being of youth and adults; 
Whereas the 60 million school-aged children and youth in the United States have the potential to acquire the knowledge, skills, and values that can lead to a lifetime of physically active and heathy living; 
Whereas in a 1996 report on physical activity and health, the Surgeon General of the United States Public Health Service verified that regular physical activity is associated with improved health-related quality of life; 
Whereas it would be appropriate to recognize May 1 through 7, 2006, as National Physical Education and Sports Week; and 
Whereas the month of May has traditionally been recognized as National Physical Education and Sports Month to encourage broader promotion of physical fitness activities and programs in schools, parks, recreation departments, employee associations, hospitals, and other entities involved in physical fitness: Now, therefore, be it 
 
That it is the sense of the House of Representatives that there should be established— 
(1)a National Physical Education and Sports Week; and 
(2)a National Physical Education and Sports Month.  
 
